DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peiqi Jiang (EP 2 902 822 A1).
Regarding claim 1, Jiang anticipates a method of preparing a laminate, the method comprising: 
providing a protective film (corresponding to thermoplastic film) comprising polyurethane, wherein the protective film includes a front surface and a back surface (¶0027); 
treating the front surface and/or back surface of the protective film (¶0029); and 
laminating a polarizing film (corresponding to second thermoplastic film) on the treated front surface and/or the treated back surface of the protective film using water-based adhesive to produce the laminate (¶0022).
Regarding claim 2, Jiang anticipates wherein the treating comprises applying the protective film a treatment that includes corona treatment (¶0029). 
Regarding claim 6, Jiang anticipates wherein the second thermoplastic film comprises polyethylene terephthalate (¶0037). 
Regarding claim 8, Jiang anticipates wherein the water-based adhesive comprises PVOH (¶0019). 
Regarding claim 9, Jiang anticipates wherein the water-based adhesive further comprises a glyoxal (¶0023-¶0024, ¶0009). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiqi Jiang (EP 2 902 822 A1).
Regarding claims 3, 4 and 10 the limitations of claim 1 are taught by Jiang. Jiang discloses adhesive can applied via roll coating or by rod coating. Jiang is silent about the range of 5 to 80 N/inch, but it would have been obvious to a person of ordinary skill in the art at the time of invention to apply adequate amount of adhesive to assure both films are securely bonded. 
Regarding claims 4 and 10, Jiang discloses the use of corona and plasma treatment. It would have been obvious to a person of ordinary skill in the art at the time of invention to apply the treatment for adequate amount to activate the surfaces.  The surface treatment with plasma, corona, chemical surface modification, ultraviolet treatment would naturally enable the formation of hydrogen bonds at an interface. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claims 1-4, 6 and 8-10 above, and further in view of Harris (US Pat. No.: 2016/0299261 A1) (hereinafter Harris).
Regarding claim 5, the limitations of claims 1-4, 6 and 8-10 are taught by Jiang as cited above. Jiang is silent the first thermoplastic film comprises a functional film and/or a photochromic film. 
Harris also discloses a method of manufacturing laminated film and article made therefrom, such as eyeshields, faceshields and lenses. The method discloses the used of photochromic material. Photochromic film or photochromic material darkens upon exposure to certain types of light, such as ultraviolet light. Common photochromic materials utilize a transparent substrate, such as glass or plastic, having embedded therein or coated thereon silver halide particles or molecules (¶0012). Upon exposure to ultraviolet light, for example, the photochromic materials absorb the radiation and darken, which subsequently blocks the transmission of visible and invisible light through the substrate. Harris further discloses a method of bonding photochromic film to a thermoplastic substrate (Fig. 3). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to laminate photochromic film to thermoplastic film as taught by Harris in comprising a protective film of Jiang. The benefit of doing so would have been to comprise an article which darkens upon exposure to certain types of light. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claims 1-4, 6 and 8-10 above, and further in view of Nam et al. (US Pub. No.: 2016/0243774 A1) (hereinafter Nam).
Regarding claim 7, the limitations of claim 1 are taught by Jiang as cited above. Jiang further discloses protective films are pressed against the polarizing film to form a polarizing structure. The layered structure is cured at a temperature between 50ºC - 110ºC for about 0.1-3 hours. Jiang is silent about roll-to-roll process. 
Nam also discloses a method of manufacturing laminate. The process discloses a roll-to-roll process to laminate polarizer and protective film which is well-know in the industry (¶0099). The benefit of doing so would have been to manufacture the laminate continuously. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the roll-to-roll process as taught by Nam within the method of manufacturing laminate as taught by Jiang. The benefit of doing so would have been to manufacture laminate continuously. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746